                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

AMANDA HEINISCH, individually          )
and on behalf of her minor child, K.S, )
                                       )
      Plaintiff,                       )
                                       )
v.                                     )              CV414-221
                                       )
ALEX CHRISTOPHER                       )
BERNARDINI,                            )
                                       )
      Defendant.                       )

                                       ORDER

      The parties have previously indicated to the Court a willingness to engage in

settlement negotiations. Doc. 77 at 10. Accordingly, the parties are DIRECTED to

appear at 9am on Friday, July 19, 2019 to discuss settlement with the undersigned.

If the parties are unable to come to a resolution, they should also be prepared to

discuss trial dates and a date for a final pretrial conference; deadlines for motions in

limine and other related pretrial motions; deadlines for identifying any testimony to

be presented by means of deposition; agreed upon stipulations; whether the parties

anticipate issuing subpoenas to compel attendance; and deadlines for filing proposed

jury instructions, voir dire questions, and verdict forms.

      SO ORDERED, this 8th day off July
                                   July,
                                      y, 2019.

                                        ______________________________
                                        ___
                                          _
                                          _______
                                                _________
                                                       ______
                                                          _ ___________
                                                                   ____ __
                                         CHRISTOOPHER L. RAY
                                          HRISTOPHER
                                        UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA
